Appellant was convicted in the district court of Hale county of transporting intoxicating liquor, and his punishment fixed at three years in the penitentiary. *Page 504 
The statement of facts in this case was filed after the expiration of ninety days from the adjourment of court. The affidavit of an attorney for appellant is on file stating that he was taken ill and for several days confined to his bed and that he overlooked the preparation of said statement of facts in time for filing. We regret that we cannot consider the statement of facts. It appears that the attorney who personally tried this case was a member of a firm, and in this day when court stenographers in our district courts stenographically report the testimony, occasions for differences in regard to statements of fact are rare; and in our further view of the fact that it is not even shown that the attorney who actually tried the case was dangerously ill, or that he could not have given enough attention to the case to have had the stenographer prepare and file the statement of facts, which appears to be very short, the reasons presented for our setting aside the statutory rule and those recognized by our decisions, are not deemed sufficient.
There are two bills of exception complaining of the court's charge and the refusal of special charges relating to the matter of accomplice testimony. In the absence of statement of facts we do not apprehend the force of such exceptions. The charge of the court apparently submits the law of the case, and the indictment is in regular form.
The judgment will be affirmed.
Affirmed.